Case 2:18-cv-04956-SJF-AKT Document 36 Filed 01/09/19 Page 1 of 1 PagelD #: 169
AFFIDAVIT OF DUE DILIGENCE

 

 

UNITED STATES DISTICT COURT FOR THE EASTERN Index No: 18-CV-04956-SJF-AKT
DISTRICT OF NEW YORK Filed On: October 16, 2018
Court Date:

ATTORNEY(S): PH:
ADDRESS: File No.: 1831223

"JOHN DOE", A FICTITIOUS NAME

VS Plaintiff
CORY MAIER, ET AL

Defendant

 

STATE OF NEW YORK , COUNTY OF SUFFOLK

TINA ARCURI, being duly sworn deposes and says: That deponent is over 18 years of age and is not a party herein.
Deponent attempted to serve the SUMMONS IN A CIVIL ACTION AND FIRST AMENDED COMPLAINT, by going
to the last known address of said DAVID BURKHARDT at the following address:

300 WILSON ROAD, CUTCHOGUE, NY 11935

deponent has been unable to effect service because:

AS PER KATHERINE, THE MOTHER OF THE DEFENDANT ON 10/22/2018 AT 6:03PM, DAVID DOES NOT RESIDE
AT THIS ADDRESS ANY LONGER, HE IS RESIDING IN SOUTH CAROLINA -

Sworn to before me on 1 2018

 

 

UsUslin CORTINA
Notary Public, State of New York
No. 01006047509, Qualified in Suffolk County
Term Expires September 5, 2022

ARCURI
Severseee | FSi,
Job # 2185881 AZ
INTER COUNTY JUDICIAL SERVICES LLC 85 WILLIS AVENUE STE. F MINEOLA, NY 11501

 
